In a proceeding to probate a will, the objeetant Alma Glickman, decedent’s daughter, appeals from a *838decree of the Surrogate’s Court, West Chester County, entered July.30, 1962 after trial, upon the opinion and decision of the Surrogate (36 Mise 2d 271), which: (1) adjudged that at the time of her death on November 22, 1961, decedent was domiciled in Westchester County, New York, and was not, either actually or legally, a resident of Dade County, Florida; and (2) dismissed objeetant’s first objection to probate which alleged lack of jurisdiction of the Surrogate’s Court of Westchester County upon the ground of decedent’s nonresidence at the time of her death. Decree affirmed, with costs to abide the event of the trial or other disposition of the remaining objections to the probate of the will. No opinion. Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.